Name: Commission Regulation (EEC) No 1678/88 of 15 June 1988 altering the Annex to Regulation (EEC) No 1365/88 in the matter of packaging and marking
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/26 Official Journal of the European Communities 16. 6 . 88 COMMISSION REGULATION (EEC) No 1678/88 of 15 June 1988 altering the Annex to Regulation (EEC) No 1365/88 in the matter of packaging and marking THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, certain requirements on the marking of the products supplied should be altered, HAS ADOPTED THIS REGULATION : Article 1 At point 10 under the heading Lot D in Annex I to Regulation (EEC) No 1365/88 the words 'Supplementary markings on the packaging' are replaced by 'Supple ­ mentary markings on the packaging and on each bag'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article d (1 ) (c) thereof, Whereas, by Regulation (EEC) No 1365/88 (3), the Commission invited tenders for the supply of 300 tonnes of vitaminized skimmed-milk powder as food aid to the Republic of Cape Verde (Lot D in Annex I) ; whereas This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 126, 20. 5 . 1988, p. 15.